                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION
GLENN LEWIS,                       )
                                   )
     Plaintiff,                    )
                                   )
v.                                 )          CV619-007
                                   )
RN WINGFIELD, et al.,              )
                                   )
     Defendants.                   )

                                ORDER

     After screening pursuant to 28 U.S.C. § 1915A, the Court ordered

plaintiff Glenn Lewis to amend his Complaint to name the medical

providers who allegedly deprived him of his hypertension medication for

six days while held in segregation. Doc. 6; see generally doc. 1. Lewis has

done so, explaining that RN Wingfield, Nurse Williams, Nurse John Doe,

Nurse Jane Doe, and Dr. Kevin Marbler, who directly reviews all charts

and has final medical authority over the nursing staff while inmates are

in segregation, are responsible for his weeklong hold without his necessary

hypertension medication. Doc. 9.

     Because his denial of adequate medical care claim survives frivolity

review, doc. 6, and Lewis has named the individuals who intentionally

disregarded his serious medical needs to his detriment, doc. 9, his
Complaint is authorized for service on these defendants. The Clerk is

DIRECTED to forward a copy of this Order along with plaintiff’s

Complaint and Response (docs. 1 & 9) to the Marshal for service upon RN

Wingfield, Nurse Williams, Nurse John Doe, Nurse Jane Doe,1 and Dr.

Kevin Marbler. The Clerk is further DIRECTED to update the docket

accordingly.

      SO ORDERED, this 19th day o
                                of April,
                                    p , 2019.
                                          0 9.

                                        ______________________________
                                         ____________________________
                                        CHRIS     E L. RAY
                                         HRISTOPHER
                                           ISTOPH
                                                HER
                                        UNITED STATES MAGISTRATE JU
                                                                  UDGE
                                        SOUTHERN DISTRICT OF GEORGIA




1
    As noted in the Court’s prior Order, fictitious party pleading generally is not
permitted in federal court. Richardson v. Johnson, 598 F.3d 734, 738 (11th Cir. 2010).
There is a difference, however, between a claim against fictitious parties and a claim
against real parties sued under a fictitious name. See Dean v. Barber, 951 F.2d 1210,
1215-16 (11th Cir. 1992). A claim against an unnamed defendant (or “John Doe” or
“Jane Doe”) may therefore proceed when the plaintiff’s description of the defendant is
sufficiently specific that they may be identified for service even though an actual name
is unknown. See id. In such cases, the allegations in the complaint must make it clear
that the plaintiff can uncover the defendant’s name through discovery. See id.; see
also Bowens v. Superintendent of Miami South Beach Police Dep’t, 557 F. App’x 857,
862 (11th Cir. 2014) (per curiam) (“[A] claim may be maintained against unnamed
defendants where allegations in the complaint make clear the plaintiff could uncover
the names through discovery.”).
   Lewis does not know Nurse Jane and John Does’ names, but specifies that they are
discoverable as nurses working during his segregation from September 13 - 16, 2018.
Doc. 9 at 2. That is enough at this stage.
                                           2
